       Case 1:21-cv-02732-PGG Document 29 Filed 06/29/21 Page 1 of 1




                                                                                                                       Scott H. Goldstein
                                          MEMO ENDORSED                                                  201-674-1766 Personal Mobile
                                                                                                                sgoldstein@gvlaw.com

                                          The application is granted. The
                                          conference scheduled for July 1, 2021 is                June 29, 2021
                                          adjourned sine die.
VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Vega v. Hästens Beds, Inc. et al.; No.June 29, 2021 (PGG)
                                                          1:21-cv-02732

Dear Judge Gardephe:

         We represent Hästens Beds, Inc., in the above captioned matter.

         We respectfully submit this letter jointly requesting an adjournment of the upcoming July 1, 2021
conference. This request was previously made jointly within the body of Plaintiff’s application seeking a
pre-motion conference regarding whether service of process has been effectuated on Hästens, Ltd, Hästens
Sangar AB, and Jan Ryde. The instant adjournment request is based on the fact that the above-described
parties have not entered an appearance in the case as of yet because a dispute exists as to whether service has
been validly effectuated on these entities, all of which are located outside the United States which is the
subject of Plaintiff’s counsel’s request for a pre-motion conference. Plaintiff’s counsel has advised that she
filed a Certificate of Service for Hästens, Ltd in Malta yesterday and has advised that she will be filing a
Certificate of Service for Hästens Sangar AB in Sweden tomorrow.

          Given the pending, ongoing dispute over service upon the foreign defendants, as referenced above,
the parties respectfully request that the initial conference be adjourned until the parties have the opportunity
to brief the service of process issues in a motion if the Court deems such a motion necessary or, alternatively,
until a date set by the Court, far enough into the future that will permit sufficient time for the action to proceed
against all parties pursuant to the same scheduling deadlines. This is the parties’ first request to adjourn the
initial conference.

         We thank the Court for its time and attention to this matter.

                                                                   Respectfully submitted,



                                                                   Scott H. Goldstein


SHG/ar




                                     3 UNIVERSITY PLAZA DRIVE, SUITE 402, HACKENSACK, NJ 07601
